DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,941,308. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (# WO 2015/189639) in view of Ishikawa et al. (# US 2004/0106699) and Kodas et al. (# US 2007/0117271).
Daniel et al. discloses:
23. A water based energy curable ink jet composition (see Abstract; page: 2; line: 10-20), comprising water (page: 5, line: 10-20) and a water-soluble or water-dispersible polymer that is polymerizable by free radical polymerization (polyurethane (meth)acrylate dispersion (PUD); page: 3, line: 1-25) upon exposure to polymerizing radiation (page: 6, line: 9-12).
24. The water based energy curable ink jet composition of claim 23, wherein the water-soluble or water dispersible polymer comprises a polymer in an aqueous dispersion selected from acrylated-polyurethane, an epoxy-acrylate polymer, and mixtures thereof (polyurethane (meth)acrylate dispersion (PUD); page: 3, line: 1-25).
25. The water based energy curable ink jet composition of claim 23, wherein the water-soluble or water-dispersible polymer is an acrylated polyurethane polymer present in an aqueous dispersion (polyurethane (meth)acrylate dispersion (PUD); page: 3, line: 1-25).
26. The water-based energy curable ink composition of claim 25, wherein the acrylated polyurethane polymer present in an aqueous dispersion has a weight average molecular weight of 1000 to 20,000 Daltons (greater than 1000 Daltons; page: 2, line: 5-10; 1200 to 20,000 Dalton; page: 4, line: 33-37).
27. The water based energy curable ink jet composition of claim 23, wherein the composition is free of volatile components (see Examples).
28. The water based energy curable ink jet composition of claim 23, wherein the composition further comprises a photoinitiator (page: 6, line: 10-20; page: 7, line: 2-25).
29. The water based energy curable ink jet composition of claim 28, wherein the photoinitiator is present in an amount of 0.1 wt % to 5 wt % (1 to 20%; page: 6,  line: 10-20).
30. The water based energy curable ink jet composition of claim 23, further comprising one or more water-soluble organic co-solvents (humectant; page: 6, line: 33-37).
31. The water based energy curable ink jet composition pf claim 23, wherein the composition is cured by exposure to energy generated by an energy source selected from electron-beam, ultraviolet energy, visible-light energy, infrared energy, microwave energy, and light emitting diode energy (page: 7, line: 35-40).
32. The water based energy curable ink jet composition of claim 23, further comprising one or more inert resins (thickener; page: 7; line: 1-20).
33. The water based energy curable ink jet composition of claim 23, wherein the polymer in the water dispersible component has a particle size D95 of less than 5 microns (less than 200 nm, which is 0.2 micometer; page: 5, line: 1-10).
35. An electronic device comprising a substrate and a dielectric ink-jet printed film comprising the water based energy curable ink jet composition of claim 23 (inkjet printer; page: 7, line: 35-40). 
36. An electronic device comprising a substrate and a dielectric ink-jet printed film comprising the water based energy curable ink jet composition of claim 25 (inkjet printer; page: 7, line: 35-40).  .
39. A method of fabricating an electronic device comprising printing the water based energy curable ink jet composition of claim 23 on a substrate by ink jet printing, and curing the ink jet composition by exposing same to polymerizing radiation, whereby free radical polymerization occurs (page: 7, line: 35-40).
40. A method of fabricating an electronic device comprising printing the water based energy curable ink jet composition of claim 25 on a substrate by ink jet printing, and curing the ink jet composition by exposing same to polymerizing radiation, whereby free radical polymerization occurs (page: 7, line: 35-40).
41. The method of fabricating an electronic device of claim 39, further comprising drying the ink jet composition prior to curing (page: 3, line: 1-15).
43. A water based energy curable ink jet composition (see Abstract; page: 2; line: 10-20), consisting essentially of water (page: 5, line: 10-20) and a water-soluble or water-dispersible acrylated polyurethane (polyurethane (meth)acrylate dispersion (PUD); page: 3, line: 1-25) that is polymerizable by free radical polymerization upon exposure to polymerizing radiation (page: 6, line: 9-12); and wherein the ink jet composition exhibits a breakdown voltage, as determined in accordance with IPC SM840E Class H Specification, of ≥20 kv/mm.
Daniel et al. explicitly did not discloses:
23. The ink jet composition exhibits a breakdown voltage, as determined in accordance with IPC SM840E Class H Specification, of ≥20 kv/mm.
34. The water based energy curable ink jet composition of claim 23, wherein the ink jet composition exhibits a breakdown voltage, as determined in accordance with IPC SM840E Class H Specification, of ≥25 kv/mm.
37. The electronic device of claim 35, further comprising a conductive ink layer printed over the ink-jet printed film.
38. The electronic device of claim 37, wherein the conductive ink layer comprises a nano-silver dispersion having silver particle sizes of 5 nm to 10 nm.
42. The method of fabricating an electronic device of claim 39, further comprising printing a conductive ink layer over the ink jet composition.
Ishikawa et al. teaches that to have coating film with excellent insulating properties ([0147]);  
23. The ink jet composition exhibits a breakdown voltage, as determined in accordance with IPC SM840E Class H Specification, of ≥20 kv/mm (75 kv/mm; [0147]).
34. The water based energy curable ink jet composition of claim 23, wherein the ink jet composition exhibits a breakdown voltage, as determined in accordance with IPC SM840E Class H Specification, of ≥25 kv/mm (75 kv/mm; [0147]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the curable composition of Daniel et al. by the aforementioned teaching of Ishikawa et al. in order to have coating film with excellent insulating properties. 

Kodas et al. teaches that to have the high quality dielectric coating on the medium:
37. The electronic device of claim 35, further comprising a conductive ink layer printed over the ink-jet printed film (dielectric layer; [0379]-[0404]).
38. The electronic device of claim 37, wherein the conductive ink layer comprises a nano-silver dispersion having silver particle sizes of 5 nm to 10 nm (at least 5 nm not more than 50 nm; [0056]; [0070]; [0073]).
42. The method of fabricating an electronic device of claim 39, further comprising printing a conductive ink layer over the ink jet composition (dielectric layer; [0379]-[0404]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the curable composition of Daniel et al. by the aforementioned teaching of Kodas et al. in order to have high quality dielectric coating on the medium. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Brandstein et al. (# US 2015/0247044) discloses a photo-curable ink composition including colorant, water, photo-initiator, UV curable polyurethane dispersions, hydrophobic radiation-curable monomers and water-soluble or water-miscible radiation curable monomers. Also disclosed herein is a method for forming a printed article and an inkjet printing system using said photo-curable ink composition (see Abstract; figure: 1).
(2) Brandstein et al. (# US 2015/0203697) discloses a photo-curable ink composition including UV curable polyurethane dispersions, water, photo-initiator, colorant and hydrophobic radiation-curable monomers. Also disclosed herein is a method for forming a printed article and an inkjet printing system using said photo-curable ink composition (see Abstract).
(3) Gould et al.(# US 2017/0197423) discloses  an inkjet ink comprising: an aqueous polyurethane (meth)acrylate dispersion, which is redispersible in water after thermal drying and before curing; a water-dispersible or water-soluble photoinitiator; a surfactant; and a coloring agent. The ink of the present invention is particularly suitable for printing onto a food packaging (see Abstract).
(4) Ohmoto (# US 2015/0064423) discloses an inkjet ink composition, including at least: a water-soluble polymer which has a number average molecular weight of 1,000 or more; particles which have a polymerizable group; a colorant; and water, a ratio of a content of the particles to a content of the water-soluble polymer in terms of mass being from 0.6 to 3.5, and a viscosity of the inkjet ink composition at 30.degree. C. being from 10 mPas to 14 mPas. The invention further provides an image recording method, including at least imparting the inkjet ink composition onto a recording medium by jetting, from an inkjet head, the inkjet ink composition at a droplet volume of from 10 pL to 120 pL. The invention further provides an image-recorded material, including at least an image recorded, on a recording medium, by the image recording method (see Abstract).
(5) Bergeret al. (# US 2016/0200938) discloses radiation-curable, water-dispersible polyurethane(meth)acrylates, to coating compositions comprising the latter, to the use thereof and to the process for production thereof (see Abstract).
(6) Gummeson (# US 2002/0198289) discloses an ink jet ink composition comprising (a) an aqueous carrier medium, (b) a colorant, (c) a UV curable resin dilutable in the aqueous carrier medium, and (d) a photoinitiator, a method for forming a waterfast image on an image receiving substrate comprising applying in imagewise fashion to the image receiving substrate by ink jetting an ink jet ink of the invention, and thereafter exposing the image receiving substrate to a UV source, and articles produced therefrom (see Abstract).
(7) Chatterjee et al. (# US 2003/0134931) discloses a method for producing a solvent resistant, low-extractable, film from an actinic radiation curable homogenous aqueous composition containing a water soluble compound, having at least one alpha, beta-ethylenically unsaturated radiation polymerizable double bond, and water as essential components (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853